The plaintiff alleged that the crevasse occurred through the omissions and neglect of the defendant. We concur with the District Judge in the opinion, that under the Act of 3840, p. 127, the city, as proprietor of the lot in front of which the crevasse took place, was not bound, to keep the levees in repair, and that the duty rested elsewhere,* and was the subject of ratable taxation. Sections 16, 17, &c.
Judgment affirmed, with costs.

With the “ Police Jury of the parish of Orleans on the right bank of the river Mississippi.” — Rep.